  Case 2:20-cv-09076-MWF-AS Document 25 Filed 11/16/20 Page 1 of 1 Page ID #:442

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.         CV20-09076-MWF (ASx)                                             Date    November 16, 2020
 Title            Nathan Parker, et. al., v. Garcias Pizza II, Inc., et. al.,




 Present: The Honorable          Alka Sagar, United States Magistrate Judge
                       Alma Felix                                                    N/A
                       Deputy Clerk                                        Court Reporter / Recorder
                Attorneys Present for Plaintiff                         Attorneys Present for Defendant:
                            N/A                                                      N/A
 Proceedings:                 ORDER TO SHOW CAUSE re Petition for Appointment of Guardian
                              Ad Litem for Minor Child


        Plaintiffs are ordered to show cause in writing no later than November 24, 2020 why William
Dussault should be appointed as guardian ad litem for L.P., a minor child, in light of Mr. Dussault’s failure
to submit a declaration stating that his appointment will not cause a conflict of interest. The filing of a
petition for appointment which addresses these deficiencies or the filing of a petition for appointment of
another guardian will be a sufficient response to this order to show cause.


         IT IS SO ORDERED.


cc:      Michael W. Fitzgerald
         U.S. District Judge




CV-90 (10/08)                                   CIVIL MINUTES - GENERAL                                    Page 1 of 1
